 Case 19-02304        Doc 26        Filed 05/03/19 Entered 05/03/19 15:53:46   Desc Main
                                     Document     Page 1 of 10




      JAMES ZETTERGREN


      MICHELLE ZETTERGREN


                     NORTHERN                   IL                         1.3;
                                                                           1.3;2.1;
                                                                                2.1;3.1;
                                                                                     3.1;4.24.2; 8.1
      19 - 02304




790                MONTH        3
                               60
      842                  57
          Case
       JAMES     19-02304
             & MICHELLE      Doc 26
                        ZETTERGREN          Filed 05/03/19 Entered 05/03/19 15:53:46    Desc Main
                                                                                19 - 02304
                                             Document     Page 2 of 10




     BankPennymac LoanN.A.
          of America,          1505 Green Trails       1752        40,000
                                                                  43,123.82    0                    0
                               Plainfield, IL 60586




RiverbrookAssocia
           Estates Association 1505 Green Trails       30         2600
                                                                  2729.40      0                        0
                                Plainfield, IL 60586
   Case
JAMES     19-02304
      & MICHELLE      Doc 26
                 ZETTERGREN    Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
                                                                  19 - 02304
                                Document     Page 3 of 10




                    INTENTIONALLY LEFT BLANK




   Ally Financial
  Ally  Financial       2013 Dodge    453             0                             0
                        Journey




                                                                                    Page 3
   Case 19-02304      Doc 26
JAMES & MICHELLE ZETTERGREN
                               Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
                                                                  19 - 02304
                                Document     Page 4 of 10




                                                                                    Page 4
  Case 19-02304      Doc 26   Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
JAMES & MICHELLE ZETTERGREN                                      19 - 02304
                               Document     Page 5 of 10




                                                                                   Page 5
   Case 19-02304
CHARLES
                             Doc 26        Filed 05/03/19 Entered 05/03/19 15:53:46     Desc Main
 JAMES &F.MICHELLE
           BLANKENSHIP, JR.
                   ZETTERGREN                                                 19-00873
                                                                              19 - 02304
                                            Document     Page 6 of 10




                                                                                        5
                                             2234
                                            2398



                                                                            1700




        10
    _______%                                                                 390
             of the total amount of these claims, an estimated payment of $_________.




                                                                                                    Page 6
    Case 19-02304     Doc 26   Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
JAMES & MICHELLE ZETTERGREN                                       19 - 02304
                                Document     Page 7 of 10




                                                                                    Page 7
       Case 19-02304           Doc 26       Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
  JAMES & MICHELLE ZETTERGREN                                                  19 - 02304
                                             Document     Page 8 of 10




Proof of Claim #1 by the U.S. Dept. of HUD in the amount of $79,209.20, shall not be paid by either the Trustee or Debtors
and shall not be paid any post-petition payments by the Debtors.




                                                                                                                             Page 8
   Case 19-02304     Doc 26    Filed 05/03/19 Entered 05/03/19 15:53:46 Desc Main
CHARLES
JAMES & F. BLANKENSHIP,
        MICHELLE        JR.
                  ZETTERGREN                                      19-00873
                                                                  19 - 02304
                                Document     Page 9 of 10




                                           01/28/19
                                          05/03/2019




                                                                                    Page 9
Case 19-02304   Doc 26   Filed 05/03/19 Entered 05/03/19 15:53:46   Desc Main
                          Document     Page 10 of 10




                                                             45,853.22
                                                              42,600




                                                              4,098
                                                              3934

                                                              390
                                                              390




                                                             46,924
                                                             50,341.22
